Citation Nr: 1341459	
Decision Date: 12/16/13    Archive Date: 12/31/13

DOCKET NO.  09-20 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1981 to August 1992.  He also had 8 years, 11 months, and 8 days of prior active service.  He received the Army Commendation Medal.
This matter initially came before the Board of Veterans' Appeals (Board) from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.  In that decision, the RO denied entitlement to service connection for hypertension.

In December 2010, September 2012, and June 2013 the Board remanded this matter for further development.

This appeal was processed using the Veteran's Benefits Management System and the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

In an August 2013 statement, the Veteran raised the issues of entitlement to increased ratings for status post excision of a fragmented tibial tubercle of the left knee, residuals of an Achilles tendon rupture, and residuals of a right 5th metacarpal fracture.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) (2013).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

The Veteran claims that he began to receive treatment for elevated blood pressure between 1993 and 1994 at the U.S. Naval Hospital in Guam.  In September 2007 and June 2008, he submitted signed and completed "Authorization and Consent to Release Information" forms (VA Form 21-4142) for records of relevant treatment from that facility dated in June 2007 and March 2008.  The AOJ subsequently requested the identified records from that facility and records dated from July 2006 to July 2008 were provided.  These records indicate that the Veteran likely received treatment at that facility prior to July 2006.

In August 2013, the Veteran submitted another signed and completed VA Form 21-4142 for records of relevant treatment at the U.S. Naval Hospital in Guam.  He did not restrict his authorization to any specific time period.  However, the AOJ did not take any further action to attempt to obtain any additional treatment records from that facility.  In statements dated in August and November 2013, the Veteran and his representative requested that additional efforts be undertaken to obtain records from the U.S. Naval Hospital in Guam.  In light of the fact that the Veteran has identified relevant treatment at that facility as early as 1993, that the prior requests for records from that facility only pertained to records dated in 2007 and 2008, that the records that have been obtained indicate that there may be additional records, and that the Veteran has submitted an authorization form to allow VA to attempt to obtain all relevant treatment records from that facility, a remand is necessary to again attempt to obtain additional relevant private treatment records.

Moreover, if additional relevant records are obtained, the physician who provided a July 2013 opinion as to the etiology of the Veteran's hypertension should be given an opportunity to review and comment on such records.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to complete an authorization for VA to obtain all records of his treatment for hypertension from the U.S. Naval Hospital in Guam dated from 1992 through the present.  All efforts to obtain these records must be documented in the claims file.
If the Veteran fails to furnish any necessary releases for private treatment records, he shall be advised to obtain the records and submit them to VA.

If any putative records are unavailable, the Veteran shall be notified of the identity of the records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning his claim.

2.  If, and only if, additional relevant treatment records are obtained and associated with the record, ask the VA physician who provided the July 2013 opinion to review the evidence of record, including this remand and any relevant records contained in the Virtual VA and VBMS systems, along with any records obtained pursuant to this remand, and provide an opinion as to the etiology of the Veteran's current hypertension.

The opinion provider shall indicate whether it is at least as likely as not (50 percent probability or more) that the Veteran's current hypertension had its clinical onset in service, had its clinical onset in the year immediately following service, is related to the Veteran's elevated blood pressure readings in service, or is otherwise the result of a disease or injury in service.

In formulating the above opinion, the opinion provider shall specifically acknowledge and comment on all instances of elevated blood pressure readings in the Veteran's service treatment records (including the November 1977 reading of 138/94, the December 1980 reading of 120/90, and the February 1989 reading of 

140/90) and all instances of elevated blood pressure readings in the years since service.  The opinion provider must provide reasons for each opinion given.

If the July 2013 opinion provider is unavailable or otherwise unable to provide the requested opinion, the Veteran shall be afforded a new VA examination to obtain the necessary opinion.

3.  If the benefit on appeal remains denied, the AOJ shall issue a supplemental statement of the case.  After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

